PER CURIAM.
As conceded by the State, the crimes for which Tatro was charged and convicted under Counts I and II in Case No. 2010-00733-CFAWS were first degree misdemeanors not, as apparently believed by all parties at the sentencing hearing, third degree felonies. On remand, the trial court shall correct the judgment to reflect that the offenses set forth in Counts I and II are first degree misdemeanors and re-sentence Tatro accordingly. Tatro’s convictions and sentences on Counts III and IV in Case No. 2010-00733-CFAWS and his judgment and sentence in Case No. 2010-00529-CFAWS are affirmed.
AFFIRMED, in part; REVERSED, in part; REMANDED.
SAWAYA, EVANDER and JACOBUS, JJ., concur.